DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20th 2021 has been entered.
 
	Claim status:
	Claims 1-34 and 36-49 are pending.
	Claims 34 and 36 are amended.
	Claim 35 is cancelled.
	Claims 1-33, 39 and 45-49 are withdrawn from consideration.
	Claims 34, 36-38 and 40-44 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a)
“an apparatus” in claim 34.
“reduced calorie beverage or food product” in claim 34.
“fermentation unit” in claim 34.
“container” in claim 34.
“unfermented or fermented plant-derived juice or liquid and yeast” in claim 34.
“bubble diffuser” in claim 34.
“Oxygen-containing gas” in claim 34
“inlet” in claim 34.
“evaporator” in claim 34.
“fermentation cycle” in claim 34.
“a device” in claim 36 and claim 37.
“a closed area” in claim 36.
“a vacuum” in claim 36.
“fermentation product” in claim 37.

The limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 45-49 are objected to because of the following informalities:
	In claims 45-49 are having incorrect claim status, their claims status should change to “withdrawn”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34, 36-37 and 40-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 34, the limitation “the fermentation process” is insufficient antecedent basis. Correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 34, 36-38 and 40-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi et al (US2013/0323805A1 newly cited), in view of Tatera (US2010/0047386A1 previously cited).
	Regarding claim 34, Kobayashi discloses an apparatus (refer to the continuous fermentation device of Kobayashi fig.1 shown below) for producing a reduced calorie beverage or food product, the apparatus (refer to the continuous fermentation device of Kobayashi fig.1 shown below) comprising: a fermentation unit (Fermentor #1, fig.1) comprising a container (the container for Fermentor #1, fig.1) for containing unfermented or fermented plant-derived juice or liquid (refer as “medium” in fig.1) and yeast (refer as “yeast” in Kobayashi); a bubble diffuser (refer as the annotated “bubble diffuser” and gas supply #17 in fig.1)  for introducing an oxygen-containing gas [refer to Kobayashi Par.0054 cited: “…The oxygen supply rate for the culture…”] to the fermentation -6-U.S. Serial No. 16/163,232Attorney Docket No. 47539-701.301Response to Non-Final Office Action mailed October 6, 2020unit (Fermentor #1, fig.1); an inlet (refer to “inlet” annotated on fig.1) for continuous addition [refer to Kobayashi Par.0078 cited: “…In FIG. 1, a level sensor-control unit 6 and a medium supply pump 9 can charge a medium into the fermentor 1 to control the liquid level in the fermentor and, as required…”, it is noted: when the device operating continuously the “medium” in the “Fermentor #1” would be filtered in “Separation membrane module #2”, therefore the medium’s  volume would reduce and that will continuously trigger the “level sensor-control unit #6” to continuously add “medium” through “medium supply pump #9”.] of unfermented plant-derived juice or liquid (refer to “medium”, fig.1) to the fermentation unit (Fermentor #1, fig.1); and an separator (Separation membrane module #2, fig.1) in communication with the fermentation unit (Fermentor #1, fig.1) for removing alcohol [refer Kobayashi Par.0058 for example, alcohols, organic acids, amino acids, and nucleic acids…”] from the fermented plant-derived juice or liquid (refer to “medium”, fig.1), wherein the oxygen-containing gas [refer to Kobayashi Par.0054 cited: “…The oxygen supply rate for the culture…”] is introduced throughout the fermentation process [refer to Kobayashi Par.0054 cited: “…The oxygen supply rate for the culture…”, Examiner note: it is a rate of supply of oxygen and the fermentation is continuous, therefore the oxygen supply will also be continuous and throughout the fermentation cycle, the fermentation cycle is also disclosed in Kobayashi as the “medium” in the “frementor #1” go through the “circulation pump #8” and then filter through “separation membrane module #2”, and return to the “frementor #1”, also Kobayashi also discloses an “agitator #4” in “fermentor #1”].

    PNG
    media_image1.png
    478
    557
    media_image1.png
    Greyscale

However, Kobayashi does not disclose the use of an evaporator to remove alcohol.
	Tareta discloses the use of an evaporator (#38 and #50 distillate) to remove alcohol [refer to Tatera Paragraph 0024 citing: “… Some employ spinning cones that create a thin film of material that is warmed and exposed to vacuum conditions, while others employ rising/falling film systems that are subjected to vacuum conditions. …”].
	It would have been obvious to one of ordinary skill in the art before the time of the invention was made to have replace Kobayashi separation membrane module with Tareta evaporator, in order to provide the capability for total removal of aromatics and alcohols under low temperature conditions [refer to Tatera Par.0024 cited: “…basic design considerations, the essential components and modifications of this equipment must support the near total removal of aromatics and alcohols under low temperature conditions…”], and also eliminate the need to clean or replace membrane filter.

	Regarding claim 36, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 34, 
	Tareta further discloses a device for reducing pressure in a closed area to generate a vacuum (refer to Tatera fig for the “vacuum pump” connected to #50 distillate) in communication with the evaporator (#38 and #50 distillate) to reduce a pressure (refer as “vacuum” in Tareta) in the evaporator (#38 and #50 distillate).

    PNG
    media_image2.png
    664
    922
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the time of the invention was made to have further modified Kobayashi apparatus with a device for reducing pressure in a closed area to generate a vacuum in communication with the evaporator to reduce pressure in the evaporator, as taught by Tareta, in order to provide the capability for total removal of aromatics and alcohols under low temperature conditions [refer to Tareta Par.0024 cited: “…There are many vacuum distillation systems known to the brewing industry that can function for this separation process. Some employ spinning cones that create a thin film of material that is warmed and exposed to vacuum conditions, while others employ rising/falling film systems that are subjected to vacuum conditions. These systems are used primarily for the production of non-alcoholic, or low-alcohol beer. Regardless of basic design considerations, the essential components and modifications of this equipment must support the near total removal of aromatics and alcohols under low temperature conditions…”].
	
	Regarding claim 37, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 34, 
Tareta further discloses the evaporator is a device that impart heat up and vacuum pressure (noted: vacuum is less than 1 bar pressure) upon the fermentation product [refer to Tatera Paragraph 0024 citing: “… Some employ spinning cones that create a thin film of material that is warmed and exposed to vacuum conditions, while others employ rising/falling film systems that are subjected to vacuum conditions. …”]. 
Kobayashi and Tareta do not explicitly discloses the device imparts heat up to 78oC upon the fermentation product.
	It would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator to imparts heat up to 78oC, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order to find the most effective pressure or temperature for the evaporator to operate and also it is well known to a person skilled in the art that 78oC at 1 bar pressure is the boiling condition for alcohol, such that heating up temperature to 78oC to promote an effective alcohol evaporation.

	Regarding claim 38, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 34,
Tatera further discloses the evaporator is a falling film evaporator, a spinning cone column, a rising film evaporator, a plate evaporator, an evaporator, or a centrifugal thin-film evaporator [refer to Tatera Paragraph 0024 citing:”… Some employ spinning cones that create a thin film of material that is warmed and exposed to vacuum conditions, while others employ rising/falling film systems that are subjected to vacuum conditions…”].
	It would have been obvious to one of ordinary skill in the art before the time of the invention was made to have further modified Kobayashi apparatus with the evaporator is a falling film evaporator, a spinning cone column, a rising film evaporator, a plate evaporator, an evaporator, or a centrifugal thin-film evaporator, as taught by Tareta, in order to provide the capability for total removal of aromatics and alcohols under low temperature conditions [refer to Tareta Par.0024 cited: “…There are many vacuum distillation systems known to the brewing industry that can function for this separation process. Some employ spinning cones that create a thin film of material that is warmed and exposed to vacuum conditions, while others employ rising/falling film systems that are subjected to vacuum conditions. These systems are used primarily for the production of non-alcoholic, or low-alcohol beer. Regardless of basic design considerations, the essential components and modifications of this equipment must support the near total removal of aromatics and alcohols under low temperature conditions…”].

	Regarding claim 40, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 36, Kobayashi and Tareta do not explicitly disclose the pressure is reduced to less than one bar.
	However, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator pressure reduced to less than one bar, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order to find the most effective pressure and temperature for the evaporator to operate and also it is well known to a person skilled in the art that 78oC at 1 bar pressure is the boiling temperature for alcohol, such that the maximum temperature is up to 78oC and maximum bar pressure would be less than 1 bar to promote an effective alcohol evaporation.

	Regarding claim 41, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 36, Kobayashi and Tareta do not explicitly disclose the pressure is reduced to less than 400 millibars.
	However, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator pressure reduced to less than 400 millibars, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order to find the most effective pressure and temperature for the evaporator to operate and also it is well known to a person skilled in the art that 78oC at 1 bar pressure is the boiling temperature for alcohol, such that the maximum temperature is up to 78oC and maximum bar pressure would be less than 1 bar to promote an effective alcohol evaporation, therefore any pressure lesser than 1 bar would also be obvious to try, In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

	Regarding claim 42, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 36, Kobayashi and Tareta do not explicitly disclose the pressure is reduced to between 50 and 70 millibars.
	However, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator pressure reduced to between 50 and 70 millibars, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order to find the most effective pressure and temperature for the evaporator to operate and also it is well known to a person skilled in the art that 78oC at 1 bar pressure is the boiling temperature for alcohol, such that the maximum temperature is up to 78oC and maximum bar pressure would be less than 1 bar to promote an effective alcohol evaporation, therefore any pressure lesser than 1 bar would also be obvious to try, In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

	Regarding claim 43, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 36, Kobayashi and Tareta do not explicitly disclose the pressure is reduced to below 50 millibars.
	However, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator pressure reduced to below 50 millibars, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order to find the most effective pressure and temperature for the evaporator to operate and also it is well known to a person skilled in the art that 78oC at 1 bar pressure is the boiling temperature for alcohol, such that the maximum temperature is up to 78oC and maximum bar pressure would be less than 1 bar to promote an effective alcohol evaporation, therefore any pressure lesser than 1 bar would also be obvious to try, In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

	Regarding claim 44, the modification of Kobayashi and Tareta discloses substantially all features set forth in claim 36, Kobayashi and Tareta do not explicitly disclose the pressure is reduced to at or below 12 millibars to enable boiling below 20 degrees Celsius.
	However, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to have modified Kobayashi evaporator pressure reduced to at or below 12 millibars to enable boiling below 20 degrees Celsius, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), in order to find the most effective pressure and temperature for the evaporator to operate and also it is well known to a person skilled in the art that 78oC at 1 bar pressure is the boiling temperature for alcohol, such that the maximum temperature is up to 78oC and maximum bar pressure would be less than 1 bar to promote an effective alcohol evaporation, therefore any pressure lesser than 1 bar would also be obvious to try, In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

Response to Amendment
With respect to the Drawing Objection: the applicant’s argument filed on September 20th 2021 does not overcame the Drawing objection in the previous office action, therefore the objection remain in place.
With respect to the Specification Objection: the new abstract filed on September 20th 2021 that overcame the Specification objection in the previous office action. 
With respect to the Claim Objection: the amendment filed on September 20th 2021 that overcame the claim objection in the previous office action. However, there are new claim objection issue raised.
With respect to the Rejection 112a: the applicant’s amendment filed on September 20th 2021 that overcame the Rejection 112a in the previous office action.
With respect to the Rejection 112b: the applicant’s amendment filed on September 20th 2021 that overcame the Rejection 112b in the previous office action. However, the newly amended claim has raised another issue of 112b Rejection.
Response to Argument
Applicant's arguments filed September 20th 2021 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…The applicant respectfully submits the drawings show each and every feature of the claims as currently pending.
"An apparatus" in claim 34 is generally shown in Figure 2. 
The "reduced calorie beverage or food product" in claim 34 is generally shown as bottles in the lower right corner of Figure 2. 
The "fermentation unit" and the "container" in claim 34 is depicted as the element at the central top of Figure 2 into which air gas is being delivered, shown as containing bubbles. 
The "unfermented or fermented plant-derived juice or liquid and yeast" in claim 34 is generally depicted as contained in the "fermentation unit" at the central top of Figure 2, into which air gas is being delivered, shown as containing bubbles. 
The "bubble diffuser" in claim 34 is generally depicted as bulb for introducing an oxygen-containing gas into the "fermentation unit" from the lower end.
The "oxygen-containing gas" in claim 34 is generally depicted as air or gas introduced into the "fermentation unit". 
The "inlet" in claim 34 is generally depicted as an entry for "unfermented plant-derived juice or liquid" into the "fermentation unit" from the upper end. 
The "evaporator" in claim 34 is generally depicted as the rectangular element in the lower left corner Figure 2, comprising "a closed area" and a device to reduce the pressure in that closed area, to generate "a vacuum" within that closed area. The "a vacuum" within that closed area also describes the "a vacuum" in claim 36. The "a closed area" in the lower left corner Figure 2 also describes the "a closed area" in claim 36. 
claim 34. The "fermentation process" recited at claim 34 occurs in the "fermentation unit".  
"A device" in claims 36 and 37 is generally depicted as a device for reducing a pressure in a closed area to generate "a vacuum" in communication with the "evaporator" " The "fermentation product" in claim 37 is generally depicted as contained within the "a closed area"…”, Remark Page 1.
The examiner's response: The applicant's arguments above are not persuasive, because:
It is expressed that without numerical annotation in the figures, it is impossible to clearly identify where is each element cited in the claim are located in the figures, just as the term “generally depicted” used by applicant to argue is unspecific and fail to point where the elements cited are in the figures. It is suggested that to amend the drawing with numerical annotation for all elements that is unclear.

The applicants argue: “…Applicant respectfully submits that a prima facie case of obviousness has not been established in this case because the cited references, alone or in combination, do not provide the rationale to support a conclusion that the claimed invention would have been obvious to a person of ordinary skill in the art. There is no suggestion or motivation, either in Kobayashi or Tatera or in the knowledge generally available to one of ordinary skill in the art, to modify the cited references. Further, Kobayashi and Tatera, either taken alone or in combination, would not have motivated a person of ordinary skill in the art to combine the cited references to achieve the claimed invention, nor would there have been a reasonable expectation of success in so doing to arrive at the presently claimed invention.…”, Remark Page 4.
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that Tatera is clearly disclosed his invention basic design is to support near total removal of aromatics and alcohols under low temperature conditions (refer to Tatera Par [0024] cited: “…basic design consideration, the essential components and modification of this equipment must support the near total removal of aromatics and alcohols under low temperature conditions…”), and since Kobayashi and Tatera are also in the same technical field of fermentation, it would have been obvious to combine them, and taking 

The applicants argue: “…Further, Applicant submits that the introduction of oxygen-containing gas as presently claimed for the production of alcoholic beverages with the device and process of Tatera would not be obvious to one of ordinary skill in the art. In particular, Tatera does not teach aeration of the fermentation unit throughout the fermentation cycle. Tatera teaches a method directed to maximizing the production of alcohol through fermentation. In fact, Tatera specifically advises "[a]lthough the wort may be aerated during the initial fermentation cycle, subsequent fermentations within the nested fermentation cycle should avoid the aeration of the newly prepared wort. This is due to the potential for adverse oxidative effects of the post-fermentation de-alcoholized beer components" (See, Tartera, paragraph [0022]). In contrast, independent claim 34 recites "wherein the oxygen-containing gas is introduced throughout the fermentation cycle." [Emphasis added.] Tatera, alone or in combination with Kobayashi, does not teach "oxygen-containing gas is introduced throughout the fermentation cycle." There is no teaching or suggestion to incorporate a de-alcoholization step to Kobayashi, nor is there a teaching or suggestion that de-alcoholization would be compatible with the device disclosed. …”, Remark Page 4.
The examiner's response: The applicant's arguments above are not persuasive, because:
	it is noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 In this case, Tareta the secondary prior art disclose the use of evaporator to remove alcohol only, the rest of the limitation is disclosed by Kobayashi the primary prior art.
	Additionally, it is reminded that the rejected claims are apparatus claims and not method claim, such argument of intended use or intended purpose of the apparatus hold no ground in argument. The motivation to combine Kobayashi and Tareta is stated clearly in the obviousness statement in the rejection, it is to take advantage of Tareta’s teaching of “near total removal of aromatics and alcohols under low temperature conditions”. Furthermore, they are in the same technical field of fermentation, it would be obvious to combine them too.
	It is suggested that applicant to amend in the structural that distinct to the intended use or purpose of the claimed invention according to the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761